LOAN AGREEMENT

May 22, 2014




Poly Shield Technologies Inc.  (the “Lender”) of 888 S Andrews Ave, Suite 201,
Fort Lauderdale, Florida 33316, advanced US$50,000 (the “Principal Sum”) to New
World Technologies Group Inc. (the “Borrower”) of 888 S Andrews Ave, Suite 201,
Fort Lauderdale, Florida 33316,.  The Lender advanced the funds on May 22, 2014.

The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year (the “Interest”)
from May 22, 2014.  The Borrower is liable for repayment for the Principal Sum
and accrued Interest and any costs that the Lender incurs in trying to collect
the Principal Sum and the Interest.

The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.

LENDER

BORROWER

Poly Shield Technologies Inc.  

New World Technologies Group Inc.

Per:

Per:







/s/ Rasmus Norling

/s/ Kevin Sieveres_________________

Authorized Signatory

Authorized Signatory






























































--------------------------------------------------------------------------------

PROMISSORY NOTE




Principal Amount:  US$50,000

May 22, 2014







FOR VALUE RECEIVED New World Technologies Group Inc., (the “Borrower”) promises
to pay on demand to the order of Poly Shield Technologies Inc. (the “Lender”)
the sum of $50,000 lawful money of United States of America (the “Principal
Sum”) together with interest on the Principal Sum from May 22, 2014 (“Effective
Date”) both before and after maturity, default and judgment at the Interest Rate
as defined below.




For the purposes of this promissory note, Interest Rate means 6 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
6.168% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.













BORROWER

New World Technologies Group Inc.




Per:




/s/ Kevin Sieveres_________________




Authorized signatory



